Exhibit 10.7.3
RESTRICTED STOCK
UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award Agreement (“Agreement”) is made as of
                    , 20___, (“Date of Grant”), by Brightpoint, Inc., an Indiana
Corporation (the “Company” or “Brightpoint”) and XXX XXX (the “Grantee”). In
connection with the Company’s Equity Program (the “Program”), which was
developed by the Committee (as defined under the Plan) in connection with its
administration of the Company’s 2004 Long-Term Incentive Plan, as may be amended
from time to time (the “Plan”), pursuant to this Agreement the Grantee is
receiving a restricted stock unit Award (“Award”) under Plan. The Award
constitutes an Other Stock Based Award (as defined under the Plan) and is a
grant of Brightpoint Restricted Stock Units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive one common share of the
Company subject to the fulfillment of the vesting conditions set forth in this
Agreement. The Award constitutes an Other Stock-Based Award under the Plan, and
is being submitted to Grantee in accordance with section 10(b)(v) of the Plan.
It is a condition to Grantee receiving the Award that Grantee accept the terms,
conditions and restrictions applicable to the Restricted Stock Units as set
forth in this Agreement.
     The terms of the Award are as set forth in this Agreement and in the Plan.
The Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
As referred to herein, “Employment Agreement” means any written employment
agreement between the Grantee and the Company, if any.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the Company hereby awards
Restricted Stock Units to Grantee on the following terms and conditions:
          1. Award of Restricted Stock Units. The Company hereby grants to
Grantee NUMBER Restricted Stock Units subject to the terms and conditions set
forth below. The number of Restricted Stock Units granted hereunder is subject
to reduction or forfeiture as set forth Section 4 below.
          2. Restrictions. The Restricted Stock Units are being awarded to
Grantee subject to the transfer and forfeiture conditions set forth in this
Section 2, the forfeiture conditions set forth in Section 4, the additional
restrictions that are part of the Program and those set forth in the Plan (the
“Restrictions”) which shall lapse, if at all, as described in Section 3 below.
For purposes of this Award, the term Restricted Stock Units includes any
additional Restricted Stock Units granted to the Grantee with respect to
Restricted Stock Units still subject to the Restrictions.

  a.   Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Restricted Stock Units still subject to
Restrictions. The Restricted Stock Units shall be forfeited if Grantee violates
or attempts to violate the Restrictions.

 



--------------------------------------------------------------------------------



 



  b.   Any Restricted Stock Units still subject to the Restrictions shall be
automatically forfeited upon the Grantee’s termination of employment with
Brightpoint or a Subsidiary for any reason, other than death, Disability or
Retirement.

     The Company will not be obligated to pay Grantee any consideration
whatsoever for forfeited Restricted Stock Units.

  3.   Lapse of Restrictions.

  a.   The Restrictions applicable to the Restricted Stock Units shall lapse, as
long as the Restricted Stock Units have not been forfeited as described in
Section 2 or Section 4, as follows:

  (i)   As to one-third (1/3) of the Restricted Stock Units, one year from the
date hereof or as soon as practicable thereafter if the Committee’s
determination pursuant to Section 4 hereof is made more than one year after the
date hereof;     (ii)   As to one-third (1/3) of the Restricted Stock Units, two
years from the date hereof;     (iii)   As to one-third (1/3) of the Restricted
Stock Units, three years from the date hereof;     (iv)   Upon the conditions
set forth in the Employment Agreement, if any, with respect to the lapse of
Restrictions upon a Change of Control, and, if none, as set forth in the Plan,
as to all of the remaining Restricted Stock Units upon a Change in Control of
the Company (as defined in the Plan);     (v)   As to all of the remaining
Restricted Stock Units upon termination of Grantee’s employment by Brightpoint
or a Subsidiary due to the Disability of the Grantee;     (vi)   As to all of
the remaining Restricted Stock Units if the Grantee dies; or     (vii)   As to
all of the remaining Restricted Stock Units upon the Retirement of the Grantee.

    b.   For purposes of determining the lapse of Restrictions upon a Change of
Control, and, unless otherwise defined in the Employment Agreement, if any,
“Good Reason” shall mean the Grantee’s ability to terminate his or her
employment with the Company as a result of a failure by the Company to comply
with its material obligations and agreements contained in the Employment
Agreement, if any. Unless otherwise defined in the Employment Agreement, if any,
“Cause” shall mean termination of the Grantee’s

 



--------------------------------------------------------------------------------



 



employment because of the occurrence of any of the following as determined by
the Board:

  (i)   the willful failure by the Grantee to substantially perform his or her
obligations under the Employment Agreement, if any, (other than any such failure
resulting from the Grantee’s incapacity due to physical or mental incapacity,
illness or disease); or     (ii)   the indictment of the Grantee for a felony or
other crime involving moral turpitude or dishonesty; or     (iii)   a breach of
fiduciary duty involving personal profit; or     (iv)   a material act of
dishonesty in connection with his or her employment with the Company; or     (v)
  the Grantee having committed acts or omissions constituting gross negligence
or willful misconduct (including theft, fraud, embezzlement, and securities law
violations) which is injurious to the Company, monetarily, or otherwise.

  c.   To the extent the Restrictions lapse under this Section 3 with respect to
the Restricted Stock Units, they will be free of the terms and conditions of
this Award.

          4. Forfeiture. Notwithstanding anything else contained herein,
including Section 3 hereof, and in addition to the Restrictions set forth in
Section 2 hereof, the Restricted Stock Units shall be subject to forfeiture in
accordance with the following terms. A determination will be made by the
Committee, in its sole and absolute discretion, as soon as practicable after the
end of the Fiscal Year in which the Grant was made as to whether any or all of
the target performance goals (the “Performance Goals”) (as defined in the Plan
and as set forth in the Program) for the fiscal year in which the Restricted
Stock Unit was granted (the “Performance Cycle”) (as defined in the Plan) were
achieved. In the Program, the Performance Goals have each been ascribed a
percentage (each a “Target Percentage”) as follows: Income from Continuing
Operations (50%), and Strategic Milestones (50%). If any or all of the
Performance Goals are not achieved for the Performance Cycle, as determined by
the Committee in its sole and absolute discretion, the percentage of the total
number of Restricted Stock Units granted hereby equal to the Target Percentage
for such Performance Goal shall be forfeited by the Grantee, and such number of
Restricted Stock Units shall be correspondingly reduced and returned to Plan. If
all of the Performance Goals are not achieved for the Performance Cycle, as
determined by the Committee in its sole and absolute discretion, then all of the
Restricted Stock Units granted hereunder will be forfeited and returned to the
Plan. Any Restricted Stock Units that are not forfeited as set forth above, will
vest in accordance with the terms of Section 3 hereof, or the Plan.
          5. Adjustments. If the number of outstanding Common Shares is changed
as a result of stock dividend, stock split or the like without additional
consideration to the Company,

 



--------------------------------------------------------------------------------



 



the number of Restricted Stock Units subject to this Award shall be adjusted to
correspond to the change in the outstanding Common Shares.
          6. Delivery of Certificates. Upon the lapse of Restrictions applicable
to the Restricted Stock Units, the Company shall deliver to the Grantee a
certificate representing a number of Common Shares equal to the number of
Restricted Stock Units upon which such Restrictions have lapsed.
               Pursuant to its authority under Section 3(vi) and Section 19 of
the Plan, the Committee has determined that the Grantee may not elect, pursuant
to Section 19 of the Plan, to defer the receipt of Common Stock upon the lapse
of Restrictions. By entering into this Agreement, the Company and the Grantee
agree that the Grantee shall not have any right under Section 19 of the Plan to
make such Elective Deferrals with respect to the Restricted Stock Units.
          7. Withholding Taxes. The Company is entitled to withhold an amount
equal to Brightpoint’s required minimum statutory withholdings taxes for the
respective tax jurisdiction attributable to any Common Share or property
deliverable in connection with the Restricted Stock Units. Grantee may satisfy
any withholding obligation in whole or in part by electing to have Brightpoint
retain Common Shares deliverable in connection with the Restricted Stock Units
having a Fair Market Value on the date the Restrictions applicable to the
Restricted Stock Units lapse equal to the minimum amount required to be
withheld. “Fair Market Value” for this purpose shall be determined in accordance
with the terms of the Plan.
          8. Voting and Other Rights.

  a.   Grantee shall have no rights as a shareholder of the Company in respect
of the Restricted Stock Units, including the right to vote and to receive
dividends and other distributions (except as otherwise provided in Section 5 of
this Agreement), until delivery of certificates representing Common Shares in
satisfaction of the Restricted Stock Units.     b.   The grant of Restricted
Stock Units does not confer upon Grantee any right to continue in the employ of
the Company or a Subsidiary or to interfere with the right of the Company or a
Subsidiary, to terminate Grantee’s employment at any time.

          9. Nature of Award. By entering into this Agreement, the Grantee
acknowledges his or her understanding that the grant of Restricted Stock Units
under this Agreement is completely at the discretion of Brightpoint, and that
Brightpoint’s decision to make this Award in no way implies that similar awards
may be granted in the future. In addition, the Grantee hereby acknowledges that
he or she has entered into employment with Brightpoint or a Subsidiary upon
terms that did not include this Award or similar awards, that his or her
decision to continue employment is not dependent on an expectation of this Award
or similar awards, and that any amount received under this Award is considered
an amount in addition to that which the Grantee expects to be paid for the
performance of his or her services.

 



--------------------------------------------------------------------------------



 



          10. Funding. No assets or Common Shares shall be segregated or
earmarked by the Company in respect of any Restricted Stock Units awarded
hereunder. The grant of Restricted Stock Units hereunder shall not constitute a
trust and shall be solely for the purpose of recording an unsecured contractual
obligation of the Company.
          11. Registration. The Company has filed a registration statement with
the Securities and Exchange Commission with respect to the Common Shares subject
to the Award. The Company intends to maintain the effectiveness of the
registration statement, but has no obligation to do so. If the registration
statement is not effective, Grantee will not be able to transfer or sell the
shares issued to Grantee pursuant to this Award unless exemptions from
registration under the applicable securities laws are available. Such exemptions
from registration are very limited and might be unavailable. Grantee agrees that
any resale by Grantee of the Common Shares issued pursuant to the Award shall
comply in all respects with the requirements of all applicable securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act, the Exchange Act and the respective rules and regulations
promulgated thereunder) and any other law, rule or regulation applicable
thereto, as such laws, rules and regulations may be amended from time to time.
The Company shall not be obligated to either issue the Common Shares subject to
the Award, or permit the resale of any Common Shares subject to the Plan, if
such issuance or resale would violate any such requirements.
          12. Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by and construed
according to the internal law and not the law of conflicts of the State of
Indiana.
          13. Waiver. The failure of the Company to enforce at any time any
provision of this Award shall in no way be construed to be a waiver of such
provision or any other provision hereof.
          14. Actions by the Committee. The Committee may delegate its authority
to administer this Agreement. The actions and determinations of the Committee or
delegate shall be binding upon the parties.
          15. Acceptance of Terms and Conditions. By accepting this Award within
30 days after the date of your receipt of this Agreement, you agree to be bound
by the foregoing terms and conditions, the Plan and any and all rules and
regulations established by Brightpoint in connection with awards issued under
the Plan. If you do not accept this Award within 30 days of your receipt of this
Agreement, you will not be entitled to the Restricted Stock Units.
          16. Plan Documents. The Plan is available from the Company’s corporate
headquarters at 7635 Interactive Way, Suite 200, Indianapolis, Indiana 46278,
Attention Steven E. Fivel, Executive Vice President, General Counsel and
Secretary.

         
 
   
 
  NAME, XXX XXXX

            Date:                                         , 2009
                     

 



--------------------------------------------------------------------------------



 



            BRIGHTPOINT, INC.
      By:           Name:   Robert J. Laikin        Title:   CEO         Date:
                                        , 2009         

 